Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0004663
                                                       01-MAY-2014
                                                       01:25 PM



                         SCPW-13-0004663

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     FELIX DACANAY AS PERSONAL REPRESENTATIVE OF THE ESTATE
        OF ROGER ROXAS and THE GOLDEN BUDHA CORPORATION,
               a foreign corporation, Petitioners,

                                vs.

  HONORABLE KARL K. SAKAMOTO, JUDGE OF THE CIRCUIT COURT OF THE
                 FIRST CIRCUIT, Respondent Judge,

                               and

       CIRCUIT COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I
  and IMELDA MARCOS AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
FERDINAND E. MARCOS and IMELDA MARCOS, INDIVIDUALLY, Respondents.


                       ORIGINAL PROCEEDING
                      (CIV. NO. 88-0522-02)

          ORDER DENYING WITHOUT PREJUDICE PETITION FOR
                WRITS OF MANDAMUS OR PROHIBITION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Felix Dacanay, as

personal representative of the Estate of Roger Roxas, and The

Golden Budha Corporation’s petition for writs of mandamus or

prohibition, filed on October 29, 2013, the documents attached

thereto and submitted in support thereof, and the record, it

appears that petitioners have failed to demonstrate that they do
not have alternative means of seeking the requested relief.

Accordingly,

          IT IS HEREBY ORDERED that the petition for writs of

mandamus or prohibition is denied without prejudice.

          DATED: Honolulu, Hawai#i, May 1, 2014.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson